Exhibit 10.4

 

INSMED INCORPORATED

RESTRICTED UNIT AWARD AGREEMENT

UNDER THE 2017 INCENTIVE PLAN
FOR MEMBERS OF THE BOARD OF DIRECTORS

 

Grantee Name:

Number of RSUs:

Grant Date:

 

Pursuant to the Insmed Incorporated 2017 Incentive Plan (the “Plan”) as amended
through the date hereof and this Restricted Stock Unit Award Agreement (this
“Agreement”), Insmed Incorporated (the “Company”) hereby grants an award of
      restricted stock units (the “Restricted Stock Units” or the “RSU Award”)
to the individual named above (the “Grantee”).  The RSU Award shall be referred
to herein as the “Award.”  Subject to the restrictions and conditions set forth
herein and in the Plan, the Grantee shall receive the number of Restricted Stock
Units specified above.

 

The Company acknowledges the receipt from the Grantee of consideration with
respect to the par value of the shares of Common Stock subject to the Award in
the form of cash, past or future services rendered to the Company by the Grantee
or such other form of consideration as is acceptable to the Administrator and
permitted under the Plan and applicable law.

 

1.                                      Agreement with Terms.  Execution of this
Agreement by the Grantee or receipt of any benefits under this Agreement by the
Grantee shall constitute the Grantee’s acknowledgement of and agreement with all
of the provisions of this Agreement and of the Plan that are applicable to this
Award, and the Company shall administer this Agreement accordingly.

 

2.                                      Restrictions and Conditions on Award. 
Restricted Stock Units granted herein may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated by the Grantee other than by
will or the laws of descent and distribution, and shall be subject to all the
terms, conditions and restrictions set forth herein and in the Plan.

 

3.                                      Timing and Form of Payout of Restricted
Stock Units.  As soon as practicable (but in no event later than 30 days)
following the Vesting Date (as defined below) or, if earlier, the date the Award
vests in accordance with Section 5 or Section 6 of this Agreement, the vested
Restricted Stock Units shall be settled in shares of Common Stock.

 

4.                                      Vesting of Award.  Except as set forth
in Section 5 of this Agreement, the restrictions and conditions in Section 2 of
this Agreement shall lapse, with respect to 100% of the RSU Award, on the first
anniversary of the Grant Date (the “Vesting Date”) so long as (a) the Grantee
remains a member of the Board on such Vesting Date and (b) the Grantee attends
at least seventy-five percent (75%) of the Board meetings that take place during
the period of time commencing from the Grant Date and ending on the first
anniversary of the Grant Date.

 

--------------------------------------------------------------------------------


 

Except as otherwise provided in Sections 5 and 6 of this Agreement, the Grantee
shall forfeit any unvested portion of the RSU Award if either the following
shall occur: (i) in the event the Grantee’s service as a member of the Board is
terminated for any reason prior to the Vesting Date; or (ii) in the event that
the Grantee fails to attend at least seventy-five percent (75%) of the Board
meetings that take place during the period of time commencing from the Grant
Date and ending on the first anniversary of the Grant Date.

 

Notwithstanding anything to the contrary herein or in the Plan, the
Administrator may at any time accelerate the vesting schedule specified in this
Section 4.

 

5.                                      Change in Control.  In the event of a
Change in Control of the Company, the unvested portion of the RSU Award, to the
extent not previously forfeited or cancelled, shall immediately vest as of the
date of such Change in Control.

 

6.                                      Termination of Service.  Except as
otherwise provided herein, any unvested portion of the RSU Award shall be
forfeited without payment of consideration upon the termination of the Grantee’s
service with the Company or its Affiliates for any reason, except as otherwise
provided in this Section 6.  Notwithstanding the foregoing, upon the Grantee’s
death (while an active member of the Board) or upon the termination of the
Grantee’s service due to Disability (as defined below), the RSU Award to extent
not previously forfeited or cancelled, shall immediately vest as of the date of
the Grantee’s death or Disability.  For purposes of this Agreement, the Grantee
will be considered “Disabled” if, as a result of the Grantee’s incapacity due to
physical or mental illness, the Grantee shall have been absent from his duties
to the Company or its Affiliates on a full-time basis for 180 calendar days in
the aggregate in any 12-month period.

 

7.                                      Voting Rights and Dividends.  If and
until such time as Restricted Stock Units are paid out in shares of Common Stock
(if at all), the Grantee shall not have any voting rights with respect to any
shares of Common Stock underlying this RSU Award (“Underlying Shares”). 
However, bookkeeping equivalents of all dividends and other distributions paid
with respect to the Common Stock shall accrue with respect to the Underlying
Shares and shall be converted to additional Restricted Stock Units (rounded to
the nearest whole share of Common Stock) based on the closing price of the
Common Stock on the dividend distribution date.  Such additional Restricted
Stock Units shall be subject to the same restrictions on transferability as are
the Restricted Stock Units with respect to which they were paid.

 

8.                                      Adjustments Upon Certain Unusual or
Nonrecurring Events or Other Events.  Upon certain unusual or nonrecurring
events, or other events, the terms of these Restricted Stock Units shall be
adjusted by the Administrator pursuant to Section 15 of the Plan.

 

9.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Award and this Agreement shall be subject
to and governed by all the terms and conditions of the Plan.  To the extent any
provision hereof is inconsistent with a provision of the Plan, the provisions of
the Plan will govern.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.

 

2

--------------------------------------------------------------------------------


 

10.                               Taxes.  The Grantee is ultimately liable and
responsible for all taxes owed by Grantee in connection with this RSU Award. The
Company makes no representation or undertaking regarding the tax treatment of
the grant, vesting, or settlement of this RSU Award or the subsequent sale of
any of the Underlying Shares.  The Company does not commit and is under no
obligation to structure this RSU Award to reduce or eliminate Grantee’s tax
liability.

 

11.                               Section 409A of the Code. This Award is
intended to comply with the requirements of Section 409A of the Code or an
exemption thereto, and this Agreement shall be interpreted in a manner
consistent with this intent in order to avoid the imposition of any additional
tax, interest or penalties under Section 409A of the Code. In no event shall the
Company be liable for any additional tax, interest or penalties that may be
imposed on the Grantee pursuant to Section 409A of the Code or any damages for
failing to comply with Section 409A of the Code or an exemption thereto.

 

12.                               No Right to Re-Election or Continued Service. 
Nothing in the Plan or this Agreement shall interfere with or limit in any way
the right of the Company, its Subsidiaries and/or its Affiliates to terminate
the Grantee’s service on the Board at any time or for any reason in accordance
with the Company’s Bylaws and governing law, nor shall any terms of the Plan or
this Agreement confer upon Grantee any right to continue his or her service for
any specified period of time.  Neither this Agreement nor any benefits arising
under the Plan shall constitute an employment contract with the Company, any
Subsidiary and/or its Affiliates.

 

13.                               Notices.  Any notice or other communication
given pursuant to this Agreement shall be in writing and shall be personally
delivered or mailed by United States registered or certified mail, postage
prepaid, return receipt requested, to the Company at its principal place of
business or to the Grantee at the address on the Company’s records or, in either
case, at such other address as one party may subsequently furnish to the other
party in writing.  Additionally, if such notice or communication is by the
Company to the Grantee, the Company may provide such notice electronically
(including via email).  Any such notice shall be deemed to have been given
(a) on the date of postmark, in the case of notice by mail, or (b) on the date
of delivery, if delivered in person or electronically.

 

3

--------------------------------------------------------------------------------


 

 

INSMED INCORPORATED

 

 

 

 

 

By:

 

 

Name:

[NAME]

 

Title:

[TITLE]

 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

Dated:

 

 

By:

 

 

4

--------------------------------------------------------------------------------